Title: From Elizabeth Smith Shaw Peabody to Abigail Smith Adams, 8 December 1801
From: Peabody, Elizabeth Smith Shaw
To: Adams, Abigail Smith



Atkinson Dec. 8th— 180,1.

I hope my Dear Sister has had her Cup of happiness filled, by having an amiable long absent Son, with his wife & little One, sit at her Thanksgiving Table. I have not heard of his return from Washington, but presumed it would be an object with him to be with his beloved Parents upon that Day. I thought of the pleasurable Circle, & sincerely wished myself one of the Affectionate Band, for I ardently long to see him whom I loved, whose many virtues excited maternal tenderness—and every wish for his prosperity, & domestic happiness—
I was detained in Boston, a day or two longer, than I intended by the badness of the weather, but without any disaster got home upon Satarday before night—and my dear Abby seems much better for her Journey—I have had my hands quite full since I got home—for I have not had any Girl but Lydia till this week, & I now hope I have found a good one—If she is not, she must go, and I will try again—
Dec—10th—
We have recieved a Letter from Col. Smith wherein he requests his Children may be sent to him immediately—I confess it was very unexpected to me. I fancy he was seized with a fit of Parental fondness, upon hearing by you, how well they performed when you were at Atkinson. He does not intimate any dislike—but supposes they may imbibe sentiments foreign to his domestic Circle, & wishes to have them near him—We thought it best to keep the matter from the Children at present, because I am dissappointed of a Taylor this week, & cannot possibly get them ready in a day—I had gotten Williams Shirts almost done before, I received the message, &, shall do their things as soon as possible—If they knew they were sent for, it would derange all their pursuits, & John is so beautifully engaged, I cannot bear he should be interrupted—It will be with deep regret we shall see his progress impeded—As to Cousin W.S.S. I really believe he had better attend to some business of active life, rather than be kept at an Academy to learn language. he dislikes Greek, and will not be flattered to any study like his Brother John—I wish if he goes, John might be permitted to tarry, I most sincerely wish it—I send you a letter of his own inditing. You may see his opinion. I wish you to write to me as soon as possible—& if you think best to his Parents—Mr Vose  says John is everything he can wish him—& has abillities that cultivated, may raise him to the first offices in his Country—
I wish I had time to write to Mrs Smith—please to let me hear from you very soon—
With every sentiment of love & gratitude / for the President & my dear Sister I subscribe / Your affectionate Sister 
Elizabeth Peabody
P S. Mr Peabody presents his regards—Please to give my love to Cousin Louisa, my Son, & my Sister—If as I hope, you have received the Bandino hankercheifs, I ask my Cousin Louisas acceptance of one, & please to give D Dexter one of them from me—
John has not finished his letter, but says he wishes to stay if William goes—I will send on to you both letters when they are done—in haste—

